 
 
I 
112th CONGRESS
2d Session
H. R. 5443 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary reduction of duty on Ethoxyquin. 
 
 
1.Ethoxyquin 
(a)In generalHeading 9902.22.32 of the Harmonized Tariff Schedule of the United States (relating to Ethoxyquin) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
